Exhibit 2.3 Execution ASSIGNMENT AND ASSUMPTION OF RIGHTS UNDER AND JOINDER TO STOCK PURCHASE AGREEMENT THIS ASSIGNMENT AND ASSUMPTION OF RIGHTS UNDER AND JOINDER TO STOCK PURCHASE AGREEMENT (this “ Agreement ”) is made as of September 15, 2015, by and among DAVID GREN (“ Gren ”) and MINOR VALLE (“ Valle ”) (each of Gren and Valle individually is referred to sometimes as “ Assignor ” and together as the “ Assignors ”), on the one hand, and RIO ASSET HOLDINGS, LLC and RIO ASSET HOLDCO, LLC (together, the “ Assignees ”), on the other hand. RECITALS A.Assignors, HAMPSHIRE GROUP, LIMITED, a Delaware corporation (“ Hampshire ”), HAMPSHIRE INTERNATIONAL, LLC, a Delaware limited liability company (together with Hampshire, the “ Sellers ”), and Rio Garment, S.A., a Sociedad Anónima formed under the laws of Honduras (“ Rio ”), are parties to that certain Stock Purchase Agreement, dated as of April 10, 2015 (as amended, the “ Stock Purchase Agreement ”), pursuant to which the Assignors have agreed to purchase all of the issued and outstanding capital stock of Rio from the Sellers subject to the terms and conditions therein. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Stock Purchase Agreement. B.
